Citation Nr: 1026192	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-11 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a higher evaluation for residuals of a left 
ankle fracture, to include whether a reduction from 40 percent 
disabling to 20 percent disabling was proper.

2.  Propriety of the severance of service connection for 
dysthymic disorder, to include reinstatement of a 70 percent 
disability evaluation.

3.  Propriety of the discontinuation of a total disability rating 
for compensation purposes based on individual unemployability due 
to service-connected disabilities (TDIU).

4.  Propriety of the discontinuation of entitlement to 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.

5.  Propriety of the discontinuation of entitlement to special 
monthly compensation (SMC) based on loss of use of the left foot.

6.  Propriety of the discontinuation of entitlement to financial 
assistance in obtaining an automobile with adaptive equipment or 
adaptive equipment only.

7.  Propriety of the discontinuation of entitlement to financial 
assistance in acquiring specially adapted housing or a special 
home adaptation grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a Board hearing on his May 2006 and 
November 2008 substantive appeals; however, he indicated on 
subsequently-submitted correspondence that he no longer desired a 
Board hearing.  Accordingly, his request for a hearing is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of the propriety of the discontinuation of a TDIU and 
the propriety of the discontinuation of entitlement to 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2008, the RO notified the Veteran of a proposal to 
reduce the disability rating for residuals of a left ankle 
fracture from 40 percent to 20 percent based on the March 2008 
and July 2008 addenda to the report of a March 2008 VA joints 
examination.   

2.  By an October 2008 rating decision, the RO reduced the 
Veteran's rating for residuals of a left ankle fracture to 20 
percent effective from January 1, 2009.  

3.  At the time of the reduction, a 40 percent rating had been in 
effect since November 1, 2002, more than five years.  

4.  The objective medical evidence shows that the Veteran's 
residuals of a left ankle fracture is manifested by plantar 
flexion, dorsiflexion, inversion, and eversion of zero degrees, 
as well as ankylosis of the ankle joint.  

5.  The record demonstrates that at the time the RO reduced the 
40 percent evaluation assigned to the Veteran's service-connected 
residuals of a left ankle fracture, there had been no sustained 
material improvement in the symptoms attributable to that 
disability.  

6.  In October 2008, the RO notified the Veteran of a proposal to 
sever service connection for dysthymic disorder based on a 
September 2008 addendum to a July 2008 report of a VA mental 
disorders examination.   

7.  By September 2009 rating decision, the RO severed service 
connection for dysthymic disorder effective from December 1, 
2009.  


8.  The evidence does not show that the grant of service 
connection for dysthymic disorder was clearly and unmistakably 
erroneous.

9.  In April 2008, the RO notified the Veteran of a proposal to 
reduce the disability rating for dysthymic disorder from 70 
percent to noncompensable based on a September 2008 addendum to a 
July 2008 report of a VA mental disorders examination.   

10.  By an October 2008 rating decision, the RO reduced the 
Veteran's rating for dysthymic disorder to noncompensable 
effective from January 1, 2009.  

11.  At the time of the reduction, a 70 percent rating had been 
in effect since November 3, 2004, less than five years.  

12.  The objective medical evidence shows that the Veteran's 
dysthymic disorder is manifested by moderate-to-serious 
impairment in social and occupational functioning.  

13.  The record demonstrates that at the time the RO reduced the 
70 percent evaluation assigned to the Veteran's service-connected 
dysthymic disorder, there had been no sustained material 
improvement in the symptoms attributable to that disability.  

14.  The Veteran's service-connected disability has not resulted 
in the left lower extremity having no remaining effective 
function other than that which would be equally well served by an 
amputation stump at the site of election below the knee with use 
of a suitable prosthetic appliance.

15.  The Veteran's service-connected disability has not resulted 
in loss or permanent loss of use of one or both feet.  

16.  The Veteran's service-connected disabilities have not 
resulted in the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent disability 
rating for the Veteran's service-connected residuals of a left 
ankle fracture have been met.  38 U.S.C.A. §§ 5107, 5112 (West 
2002); 38 C.F.R. §§ 3.102, 3.105, 3.343, 3.344, 4.1, 4.2, 4.3, 
4.10, 4.13, 4.71a, Diagnostic Codes 5010, 5262, 5270, 5271 
(2009).  

2.  The criteria for entitlement to an evaluation in excess of 40 
percent for residuals of a left ankle fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.40, 4.45, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5262, 5270, 
5271 (2009).

3.  The criteria to sever service connection for the Veteran's 
dysthymic disorder have not been met.  38 U.S.C.A. §§ 1110, 5109 
(West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.310 (2009).

4.  The criteria for restoration of a 70 percent disability 
rating for the Veteran's service-connected dysthymic disorder 
have been met.  38 U.S.C.A. §§ 5107, 5112 (West 2002); 38 C.F.R. 
§§ 3.102, 3.105, 3.343, 3.344, 4.1, 4.2, 4.3, 4.10, 4.13, 4.130, 
Diagnostic Code 9433 (2009).  

5.  The criteria for special monthly compensation based on loss 
of use of the left foot have been not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.350(a) 
(2009).

6.  The criteria for entitlement to a certificate of eligibility 
for assistance in acquiring an automobile or other conveyance 
with adaptive equipment, or for adaptive equipment only, have not 
been met.  38 C.F.R. §§ 3.808, 4.14, 17.156 (2009).

7.  The criteria for entitlement to specially adapted housing 
assistance or a special home adaptation grant have not been met.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The current issues 
are, however in response to actions taken by the RO to reduce 
benefits.  The RO has followed all appropriate notice 
requirements for reduction actions.  Moreover, the RO has fully 
developed the relevant evidence, as is discussed below.  

II.  Increased Evaluation for Residuals of Left Ankle Fracture,
to Include Whether a Reduction from 40 Percent Disabling to
20 Percent Disabling was Proper

The Veteran seeks a higher disability evaluation for his 
residuals of left ankle fracture, and argues that the RO's 
reduction of his evaluation to 20 was improper.  Historically, 
service connection was initially granted for the disorder in a 
February 2000 rating decision, and a 20 percent evaluation was 
assigned under Diagnostic Code 5010-5271.  In a January 2003 
rating decision, the evaluation was increased to 40 percent 
effective November 1, 2002, due to evidence of nonunion and loose 
motion of the tibia and fibula requiring a brace.  

However, after the VA Inspector General submitted reports and 
video footage showing the Veteran walking without any assistive 
or supportive devices, the RO proposed to reduce his 40 percent 
evaluation to 20 percent in an April 18, 2008, decision.  In an 
October 1, 2008, rating decision, his evaluation was formally 
reduced to 20 percent effective January 1, 2009.  

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth at 38 
C.F.R. § 3.344(a) and (b), which require that only evidence of 
sustained material improvement under the ordinary conditions of 
life, as shown by full and complete examinations, can justify a 
reduction; these provisions prohibit a reduction on the basis of 
a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-
18 (1995).  This regulation also provides that, with respect to 
other disabilities that are likely to improve, e.g., those for 
which the evaluations have been in effect for less than five 
years, reexaminations disclosing improvement warrant a rating 
reduction.  38 C.F.R. § 3.344(c).  

In reviewing the facts of this case, the Board notes that the 
provisions of 38 C.F.R. § 3.344(a) and (b) apply because the 
Veteran's prior 40 percent evaluation had been in effect for more 
than five years at the time of the reduction.  

The Board is also satisfied that there were no procedural 
shortcomings in the RO's reduction of the Veteran's evaluation.  
Following the proposed April 2008 rating reduction, the RO 
notified the Veteran of the proposed reduction that same month, 
informed him of his right to submit evidence and appear for a 
personal hearing, and allowed him a period of 60 days required 
under 38 C.F.R. § 3.105(e) before implementing the reduction in 
October 2008 which took effect on January 1, 2009.  

The next question for the Board is whether the evidence of record 
on October 1, 2008, provided a basis for the rating reduction.  
At the time of the rating decision, the Veteran's residuals of 
left ankle fracture were nominally evaluated as 40 percent 
disabling under Diagnostic Code 5010-5271, indicating diagnostic 
codes for both arthritis and limitation of motion of the ankle.  
However, since the highest rating available under diagnostic 
codes 5010 and 5271 is 20 percent, it appears that the Veteran's 
ankle disability was actually rated under Diagnostic Code 5262, 
which pertains to impairment of the tibia and fibula.

Evaluations are determined by the application of VA's Schedule 
for Rating Disabilities, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current level of 
disability is of primary concern in a claim for an increased 
rating; and the more recent evidence is generally the most 
relevant in such a claim, as it provides the most accurate 
picture of the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  That being said, given unintended 
delays during the appellate process, VA's determination of the 
"current level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period that the increased 
rating claim has been pending.  In those instances, it is 
appropriate to apply staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal excursion 
of movements, including pain on movement.  38 C.F.R. § 4.45.  The 
intent of the schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59; 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disabilities of the ankle are evaluated pursuant to the criteria 
found at 38 C.F.R. § 4.71a, Diagnostic Code 5262 and 5270 to 
5274.  However, Diagnostic Codes 5271 to 5274 provide a maximum 
rating of 20 percent; i.e., only Diagnostic Codes 5262 and 5270 
provide for a rating in excess of the current 20 percent 
evaluation.  Accordingly, only Diagnostic Codes 5262 and 5270 are 
for consideration in the instant case.

As indicated above, it appears that the Veteran's left ankle 
disability was rated under Diagnostic Code 5262, which provides 
criteria for impairment of the tibia and fibula.  With malunion 
and slight knee or ankle disability, a 10 percent rating is 
assigned.  Moderate knee or ankle disability warrants a 20 
percent rating.  A 30 percent rating is assigned when there is 
marked knee or ankle disability.  When there is nonunion with 
loose motion, requiring brace, a 40 percent rating is warranted.  
38 C.F.R. § 4.71a.

Diagnostic Code 5270 provides criteria for ankylosis of the 
ankle.  Under this Code, a 20 percent rating is warranted for 
ankylosis in plantar flexion less than 30 degrees.  A 30 percent 
rating is warranted for ankylosis in plantar flexion between 30 
and 40 degrees, or in dorsiflexion between zero and 10 degrees.  
Finally, a 40 percent evaluation is warranted for ankylosis of an 
ankle in plantar flexion at more than 40 degrees, in dorsiflexion 
at more than 10 degrees or with abduction, adduction, inversion 
or eversion deformity. 

Ankylosis is the immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).

Full range of ankle dorsiflexion is from zero to 20 degrees and 
full range of ankle plantar flexion is from zero to 45 degrees.  
38 C.F.R. § 4.71, plate II.

In this case, the Veteran was afforded a VA joints examination in 
August 2005, at which time he was diagnosed with severe 
posttraumatic osteoarthritis of the left ankle, history of 
fracture of the malleolus left ankle and fracture of the left 
talar neck, status post operative fusion of the left ankle, and 
healed fracture distal left tibia.  The Veteran presented on 
crutches with a heavy brace on the left lower extremity.  Upon 
range of motion testing with a goniometer, left ankle 
dorsiflexion was zero degrees, left ankle plantar flexion was 
zero degrees, left toes plantar flexion was zero degrees, and 
left toes dorsiflexion was zero to 5 degrees.  The examiner 
opined that the Veteran was unable to work due to his ankle 
condition.  Specifically, he indicated that he was unable to 
stand unassisted, bear weight, or squat, and that he has extreme 
difficulty in lifting.  As to his activities of daily living, the 
Veteran was unable to walk, run, or participate in any physical 
activity.  

The Veteran was afforded his next VA joints examination in March 
2008, at which time he was diagnosed with severe traumatic 
osteoarthritis of the left ankle status post fracture of the 
medial malleolus with surgical fusion of the left ankle.  The 
Veteran reported pain, stiffness, weakness, and an inability to 
move his toes on the left foot, with weekly flare-ups of joint 
disease.  He further indicated that he could not stand on his 
left foot alone without a walker shoe and could not walk more 
than a few yards without crutches.  Upon physical examination, 
plantar flexion, dorsiflexion, inversion, and eversion were zero 
degrees.  The examiner also diagnosed stable ankylosis of the 
left ankle, as the joint was fixed in abduction, adduction, 
inversion, and eversion.  

The March 2008 examiner opined that the Veteran had been disabled 
since 2001 due to his left ankle condition and could not walk 
more than a few feet or stand for more than five minutes.  He 
further opined that the Veteran was not capable of obtaining and 
maintaining gainful employment.  He performs household chores 
which do not require standing, climbing, bending, or squatting, 
and he cannot go shopping because he cannot stand or walk long 
distances.  

However, later that month, the March 2008 VA examiner issued an 
addendum to his opinion at the request of the RO after viewing 
surveillance video footage of the Veteran taken in January 2007 
by the VA Inspector General.  The Board notes that copies of such 
tapes which are contained in the claims file were damaged due to 
the weight of the 4 volume claims files, and could not be viewed 
by the Board.  Nevertheless, the contents of such tapes have been 
described by a VA examiner who reviewed the tapes.  The examiner 
indicated that these tapes showed footage of the Veteran standing 
and walking in front of his residence with a normal gait, full 
weight bearing, and no supportive or assistive devices.  The 
footage also showed him pushing boxes, walking though a parking 
lot into a grocery store, putting his full weight on his left 
ankle while exiting and entering a vehicle, and entering an 
office building carrying and swinging his crutches before using 
them lightly.  Based on these observations, the examiner found 
that the Veteran demonstrated a lack of credibility in his 
testimony regarding his disability's impact on his occupational 
and daily activities.  The examiner concluded that the Veteran 
was able to obtain and maintain gainful employment despite his 
disability claim concerning his left ankle fusion.  

The RO requested another addendum to determine whether the 
Veteran's left ankle was actually ankylosed with no possible 
movement based on the prior surgery, or whether there was a 
possibility based on the video footage provided by the VA 
Inspector General that he actually had range of motion of the 
left ankle.  However, in the July 2008 addendum, the VA examiner 
opined that based on the March 2008 VA joints examination, the 
Veteran's left ankle was actually ankylosed during plantar 
flexion and dorsiflexion due to fusion, but he could not resolve 
the issue as to whether the lack of movement was due to the prior 
surgery without resorting to speculation.  The examiner further 
indicated that it is impossible to determine the absence of 
presence of left ankle range of motion on a videotape and when a 
person is wearing shoes and/or a foot/ankle covering.  

X-rays of the left ankle revealed changes secondary to extensive 
previous trauma, with irregularity of the left ankle mortise.  
There were two full thread screws extending into the distal and 
medial tibia, one of which appeared to extend into the ankle 
mortise and into the talus.  There was also another fragment of a 
full-threaded screw in the talus.  These changes all appeared to 
be old and there was no evidence of recent trauma.  

VA treatment records dated in December 2009 indicate that the 
Veteran continues to seek treatment for left ankle pain and has 
requested corrective surgery.  His range of motion of the ankle 
joints is described as "limited" due to his condition.  

Here, the record does not establish that the rating reduction was 
warranted.  A 40 percent disability rating is available under 
Diagnostic Code 5262 for when there is nonunion with loose 
motion, requiring brace, and under Diagnostic Code 5270 for 
ankylosis of an ankle in plantar flexion at more than 40 degrees, 
in dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity. 

The Veteran's disability rating was reduced on the basis, in 
part, of the addendum to the March 2008 VA joints examination, in 
which the examiner concluded that the Veteran was able to obtain 
and maintain gainful employment despite his disability claim 
concerning his left ankle fusion.  The Board notes that this 
addendum only opined as to the impact that the left ankle 
disability had on the Veteran's occupational and daily 
activities, and did not refute the results of previous range of 
motion findings or diagnoses of ankylosis.  

Furthermore, the July 2008 addendum indicated that based on the 
March 2008 VA joints examination, the Veteran's left ankle is 
actually ankylosed during plantar flexion and dorsiflexion due to 
fusion, and that it is impossible to determine the absence or 
presence of left ankle range of motion on a videotape and when a 
person is wearing shoes and/or a foot/ankle covering.  These 
medical opinions do not constitute the evidence of sustained 
material improvement under the ordinary conditions of life, as 
shown by full and complete examinations, which is required to 
justify a reduction.

In addition, the record contains competent medical evidence in 
the form of the December 2009 VA podiatry treatment note that the 
Veteran continues to suffer from pain and a limited range of 
motion in his left ankle.  In sum, the evidence submitted since 
the October 1, 2008, rating decision that reduced the Veteran's 
disability rating from 40 percent to 20 percent for his residuals 
of a left ankle fracture does not establish that his condition 
has materially improved.  As a result, restoration of the 40 
percent rating for his service-connected residuals of a left 
ankle fracture, effective January 1, 2009, is warranted.  The 
Board notes that this is the highest schedular rating for an 
ankle disability.  

III.  Propriety of the Severance of Service
Connection & Reduction for Dysthymic Disorder

The Veteran seeks restoration of service connection for dysthymic 
disorder as well as his 70 percent evaluation for dysthymic 
disorder.  Historically, service connection was initially granted 
for dysthymic disorder secondary to residuals of a left ankle 
fracture in a June 2005 rating decision, and a 70 percent 
evaluation was assigned under Diagnostic Code 9433.

However, after the VA Inspector General submitted reports and 
video footage showing the Veteran walking without any assistive 
or supportive devices, the RO proposed to reduce his 70 percent 
evaluation to zero percent in an April 18, 2008, decision.  In an 
October 1, 2008, his evaluation was formally reduced to zero 
percent effective January 1, 2009.  It was also proposed in this 
decision to sever service connected for dysthymic disorder 
entirely.  In a September 2009 rating decision, service 
connection for dysthymic disorder was severed effective December 
1, 2009.  

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous (the 
burden of proof being upon the government).  When severance of 
service connection is considered warranted, a rating proposing 
severance will be prepared setting forth all material facts and 
reasons.  The claimant will be notified at his or her latest 
address of record of the contemplated action and furnished 
detailed reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  If additional evidence is not 
received within that period, final rating action will be taken.  
38 U.S.C.A. §§ 5109A, 5112(b)(6)  (West 2002); 38 C.F.R. § 
3.105(d) (2009).

"Clear and unmistakable error" is defined as a very specific and 
rare kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Fugo v. Brown, 6 Vet. App. 40 (1993). 

The Court of Appeals for Veterans Claims has propounded a three-
pronged test to determine whether clear and unmistakable error 
(CUE) was present in a prior determination.  The criteria are: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more than a 
simple  disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions in effect at 
the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable error 
must be based upon the record and law that existed at the time of 
the prior adjudication in question.  Grover v. West, 12 Vet. App. 
109, 111-112 (1999); Russell v.  Principi, 3 Vet. App. 310 
(1992); Fugo v. Brown, supra at 43-44.

Although the same standards for application in a determination of 
clear and unmistakable error in a prior decision are applied to a 
determination of whether a decision granting service connection 
was the product of clear and unmistakable error for the purpose 
of severing service connection, reviewable evidence in a 
severance claim is not limited to that which was before the RO in 
making its initial service connection award.  Daniels v. Gober, 
10 Vet. App. 474, 480 (1997). 

With respect to the reduction of the evaluation for dysthymic 
disorder, the Board notes that the provisions of 38 C.F.R. § 
3.344(a) and (b) do not apply because the Veteran's prior 70 
percent evaluation had not been in effect for more than five 
years at the time of the reduction.  

At the outset, the Board is also satisfied that there were no 
procedural shortcomings in the RO's reduction of the Veteran's 
evaluation and subsequent severance of service connection.  
Following the proposed April 2008 rating reduction, the RO 
notified the Veteran of the proposed reduction that same month, 
informed him of his right to submit evidence and appear for a 
personal hearing, and allowed him a period of 60 days required 
under 38 C.F.R. § 3.105(e) before implementing the reduction in 
October 2008 which took effect on January 1, 2009.  Following the 
proposed October 2008 severance, the RO notified the Veteran of 
the proposed severance that same month, informed him of his right 
to submit evidence and appear for a personal hearing, and allowed 
him a period of 60 days required under 38 C.F.R. § 3.105(e) 
before implementing the reduction in September 2009 which took 
effect on December 1, 2009.  

Under VA's General Rating Formula for Mental Disorders, 38 C.F.R. 
§ 4.130 (2009), a 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  Id.

Service connection for dysthymic disorder was initially granted 
as secondary to the Veteran's service-connected residuals of left 
ankle fracture.  The June 2005 rating decision which granted 
service connection relied on the report of a June 2005 VA mental 
disorders examination which diagnosed the Veteran with dysthymic 
disorder and opined that it was as likely as not that the 
Veteran's depression was secondary to his service-connected left 
ankle.  This opinion was supported by the chronological emergence 
and progression of depressive symptoms in the course of the 
increasing physical illness with resulting economic hardships, 
further supported by his convincing behavior in the office.  

The Veteran was afforded his next VA mental disorders examination 
in July 2008, at which time he was again diagnosed with dysthymic 
disorder resulting in moderate-to-serious impairment in social 
and occupational functioning.  He was assigned a Global 
Assessment of Functioning score of 55, indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  The examiner also noted that the Veteran's 
prolonged litigation with VA has caused its own emotional 
problems.  

However, in September 2008, the July 2008 VA examiner issued an 
addendum to his opinion at the request of the RO after viewing 
surveillance video footage of the Veteran taken in January 2007 
by the VA Inspector General.  This footage depicted the Veteran 
standing and walking without any assistive or supportive devices 
as he claimed he needed for his service-connected residuals of 
left ankle fracture.  After viewing the footage, the July 2008 
examiner indicated that the diagnosis of dysthymic disorder still 
stands as it was based on the Veteran's subjective reports and 
observations of his behavior during the interview.  Therefore, 
the diagnosis would not be changed on the basis of the physical 
aspects of his movements in the video footage.  However, the 
examiner was unable to determine without resorting to speculation 
the extent to which the Veteran's dysthymic disorder is 
specifically due to his left ankle disability, and conversely the 
extent to which it is due to his financial problems as suggested 
by the RO.  The examiner conceded that both etiologies were 
certainly possible, although the video footage seemed to "shift 
the etiology more toward the probability of financial problem as 
being the causative factor."  The examiner also concluded that 
the Veteran's resentment toward the VA could be a third 
etiological factor.  

This September 2008 addendum to the July 2008 VA mental disorders 
examination served as the basis of the RO's October 2008 decision 
which reduced the Veteran's rating from 70 percent to 
noncompensable as well as its September 2009 decision which 
severed service connected for dysthymic disorder.  

However, the Board finds that the medical opinion contained in 
the September 2008 addendum does not establish undebatable error 
necessary to establish CUE for the purpose of severing service 
connection, nor does it constitute the evidence of sustained 
material improvement under the ordinary conditions of life, as 
shown by full and complete examinations, which is required to 
justify a reduction.  

To the contrary, the examiner clearly indicated that the previous 
diagnosis of dysthymic disorder still stands.  Furthermore, he 
explicitly qualified that he was unable to determine without 
resorting to speculation the extent to which the Veteran's 
dysthymic disorder is specifically due to his left ankle 
disability, and conversely the extent to which it is due to his 
financial problems as suggested by the RO.  This evidence does 
not establish that the grant of service connection for dysthymic 
disorder was clearly and unmistakably erroneous.  Therefore, the 
severance of service connection was improper.

Furthermore, subsequent VA mental health treatment records dated 
in July 2009 again diagnose the Veteran with dysthymic disorder 
caused by a combination of factors, including financial hardship, 
inability to work, and complications involving his service-
connected residuals of left ankle fracture.  At this time he was 
assigned a Global Assessment of Functioning score of 49, 
indicative of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  In sum, the evidence 
submitted since the October 1, 2008, rating decision that reduced 
the Veteran's disability rating from 70 percent to noncompensable 
for his dysthymic disorder does not establish that his condition 
has materially improved.  As a result, restoration of service 
connection, effective December 1, 2009, as well as restoration of 
the 70 percent rating for dysthymic disorder, effective January 
1, 2009, is warranted. 

VI.  Propriety of the Discontinuation of Entitlement to SMC
Based on Loss of Use of the Left Foot

The Veteran seeks restoration of entitlement to SMC based on loss 
of use of this left foot.  In a September 2005 rating decision, 
the RO granted entitlement to SMC effective August 20, 2005, 
finding that there was a complete loss of function of the left 
lower extremity secondary to pain due to the Veteran's severe, 
debilitating posttraumatic arthritis of the left ankle.  The RO 
further found that the Veteran was reduced to total non-weight 
bearing on the left lower extremity as a result of his service-
connected injury and the residuals of failed surgical fusion of 
the left ankle.  

However, after the VA Inspector General submitted reports and 
video footage showing the Veteran walking without any assistive 
or supportive devices, the RO proposed to discontinue entitlement 
to SMC in an April 18, 2008, decision.  In an October 1, 2008, 
decision, his entitlement to SMC based on loss of use of the left 
foot was discontinued.  

As a threshold matter, the Board notes that the RO appears to 
have fulfilled the administrative requirements of 38 C.F.R. § 
3.105(e) in terms of notification to the Veteran of the proposed 
termination of SMC for loss of use of the left foot.  The Veteran 
was notified of the proposed termination by notice letters in 
April 2008, well prior to the October 2008 rating decision that 
terminated SMC for loss of use.  

The term "loss of foot" refers to a condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below the 
knee with use of a suitable prosthetic device.  The determination 
is made on the basis of actual remaining function, whether the 
acts of balance, propulsion, etc. could be accomplished equally 
well by an amputation stump with prosthesis.  See 38 C.F.R. §§ 
3.350(a)(2), 4.63.  

There are various levels of SMC based on the effects of service-
connected disabilities.  Under 38 C.F.R. § 3.350(a)(2)(i), loss 
of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be equally 
well served by an amputation stump at the site of election below 
the elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, manipulation, 
etc., in the case of the hand, or of balance, propulsion, etc., 
in the case of the foot, could be accomplished equally well by an 
amputation stump with prosthesis; for example:

(a) Extremely unfavorable complete 
ankylosis of the knee, or complete 
ankylosis of two major joints of an 
extremity, or shortening of the lower 
extremity of 31/2 inches or more, will 
constitute loss of use of the hand or foot 
involved.

(b) Complete paralysis of the external 
popliteal nerve (common peroneal) and 
consequent foot drop, accompanied by 
characteristic organic changes including 
trophic and circulatory disturbances and 
other concomitants confirmatory of complete 
paralysis of this nerve, will be taken as 
loss of use of the foot.

The September 2005 rating decision which initially granted 
entitlement to SMC based on loss of use of the left foot was 
based on the report of an August 2005 VA joints examination.  The 
August 2005 examiner opined that, "There is complete loss of 
function of the left lower extremity secondary to pain from the 
severe, debilitating posttraumatic osteoarthritis of the left 
ankle," and that, "This veteran is reduced to total non weight 
bearing on the left lower extremity as a result of his service 
connected injury and the residuals of failed surgical fusion of 
the left ankle."  

The Veteran was afforded his next VA joints examination in March 
2008.  Upon physical examination, plantar flexion, dorsiflexion, 
inversion, and eversion were zero degrees.  The examiner also 
diagnosed stable ankylosis of the left ankle, as the joint was 
fixed in abduction, adduction, inversion, and eversion.  

The March 2008 examiner opined that the Veteran had been disabled 
since 2001 due to his left ankle condition and could not walk 
more than a few feet or stand for more than five minutes.  

However, later that month, the March 2008 VA examiner issued an 
addendum to his opinion at the request of the RO after viewing 
surveillance video footage of the Veteran taken in January 2007 
by the VA Inspector General.  The examiner indicated that these 
tapes showed footage standing and walking in front of his 
residence with a normal gait, full weight bearing, and no 
supportive or assistive devices.  The footage also showed him 
pushing boxes, walking though a parking lot into a grocery store, 
putting his full weight on his left ankle while exiting and 
entering a vehicle, and entering an office building carrying and 
swinging his crutches before using them lightly.  Based on these 
observations, the examiner found that the Veteran demonstrated a 
lack of credibility in his testimony regarding his disability's 
impact on his occupational and daily activities.  The examiner 
concluded that the Veteran is able to obtain and maintain gainful 
employment despite his disability claim concerning his left ankle 
fusion.  

Upon consideration of the evidence, the Board is finds that the 
video footage of the Veteran walking and standing without 
supportive or assistive devices to be more probative as to his 
physical condition than the previous, comprehensive VA joints 
examinations which found his left ankle to be ankylosed and with 
complete loss of function.  In addition, after viewing the video 
footage, the March 2008 VA examiner found that the Veteran 
demonstrated a lack of credibility in his testimony regarding his 
disability's impact on his occupational and daily activities.  In 
essence, the prior finding which was considered to support SMC 
was based on an extreme level of impairment due to pain, and the 
examiner found that the video tape demonstrated that such a 
degree of pain did not exist.  In light of this, the Board finds 
that the Veteran's SMC based on claimed loss of the left foot was 
properly terminated.    

IV.  Entitlement to an Automobile with Adaptive Equipment
or Adaptive Equipment Only

The Veteran was initially granted entitlement to an automobile 
with adaptive equipment in a September 2005 rating decision, 
finding that the Veteran has a loss or permanent loss of his left 
foot which was the result of injury or disease incurred in or 
aggravated by active military service.  

However, after the VA Inspector General submitted reports and 
video footage showing the Veteran walking without any assistive 
or supportive devices, the RO proposed to discontinue entitlement 
to an automobile with adaptive equipment in an April 18, 2008, 
decision.  In an October 1, 2008, decision, his entitlement to an 
automobile with adaptive equipment was discontinued.  

Claims such as this are governed by the following regulations:

§ 3.808   Automobiles or other conveyances; 
certification.  A certification of 
eligibility for financial assistance in the 
purchase of one automobile or other 
conveyance in an amount not exceeding the 
amount specified in 38 U.S.C. 3902 
(including all State, local, and other 
taxes where such are applicable and 
included in the purchase price) and of 
basic entitlement to necessary adaptive 
equipment will be made where the claimant 
meets the requirements of paragraphs (a), 
(b) and (c) of this section.

(a) Service. The claimant must have had 
active military, naval or air service.

(b) Disability. 

(1) One of the following must exist 
and be the result of injury or disease 
incurred or aggravated during active 
military, naval or air service; (i) 
Loss or permanent loss of use of one 
or both feet; 
(ii) Loss or permanent loss of use of 
one or both hands; (iii) Permanent 
impairment of vision of both eyes: 
Central visual acuity of 20/200 or 
less in the better eye, with 
corrective glasses, or central visual 
acuity of more than 20/200 if there is 
a field defect in which the peripheral 
field has contracted to such an extent 
that the widest diameter of visual 
field subtends an angular distance no 
greater than 20° in the better eye. 
(iv) For adaptive equipment 
eligibility only, ankylosis of one or 
both knees or one or both 
hips.(Authority: 38 U.S.C. 3902) 
      
(2) Veterans not serving on active 
duty must be entitled to compensation 
for the disability. As to any claimant 
the disability must be service 
connected in accordance with usual 
criteria. (See §§3.1 (m) and (n), 
3.301-3.310.) 

(c) Claim for conveyance and certification 
for adaptive equipment. A specific 
application for financial assistance in 
purchasing a conveyance is required which 
must contain a certification by the 
claimant that the conveyance will be 
operated only by persons properly licensed. 
The application will also be considered as 
an application for the adaptive equipment 
to insure that the claimant will be able to 
operate the conveyance in a manner 
consistent with safety and to satisfy the 
applicable standards of licensure of the 
proper licensing authorities. 
Simultaneously with the certification 
provided pursuant to the introductory text 
of this section, a claimant for financial 
assistance in the purchase of an automobile 
will be furnished a certificate of 
eligibility for financial assistance in the 
purchase of such adaptive equipment as may 
be appropriate to the claimant's losses 
unless the need for such equipment is 
contraindicated by a physical or legal 
inability to operate the vehicle. There is 
no time limitation in which to apply. An 
application by a claimant on active duty 
will be deemed to have been filed with VA 
on the date it is shown to have been placed 
in the hands of military authority for 
transmittal.(Authority: 38 U.S.C. 3902) 
      
      (d) Additional eligibility criteria for 
adaptive equipment. 
Claimants for adaptive equipment must also 
satisfy the additional eligibility criteria 
of §§17.156, 17.157, and 17.158 of this 
chapter.(Authority: 38 U.S.C. 3902) 

(e) Definition. The term adaptive equipment 
means generally, that equipment which must 
be part of or added to a conveyance 
manufactured for sale to the general public 
to make it safe for use by the claimant and 
to assist him or her in meeting the 
applicable standards of licensure of the 
proper licensing authority. 

(1) With regard to automobiles and 
similar vehicles the term includes a 
basic automatic transmission as to a 
claimant who has lost or lost the use 
of a limb. In addition, the term 
includes, but is not limited to, power 
steering, power brakes, power window 
lifts and power seats. The term also 
includes air-conditioning equipment 
when such equipment is necessary to 
the health and safety of the veteran 
and to the safety of others, and 
special equipment necessary to assist 
the eligible person into or out of the 
automobile or other conveyance, 
regardless of whether the automobile 
or other conveyance is to be operated 
by the eligible person or is to be 
operated for such person by another 
person; and any modification of the 
interior space of the automobile or 
other conveyance if needed because of 
the physical condition of such person 
in order for such person to enter or 
operate the vehicle. 

(2) With regard to automobiles and 
similar vehicles the term includes 
such items of equipment as the Chief 
Medical Director may, by directive, 
specify as ordinarily necessary for 
any of the classes of losses specified 
in paragraph (b) of this section and 
for any combination of such losses. 
Such specifications of equipment may 
include a limit on the financial 
assistance to be provided based on 
judgment and experience. 

(3) The term also includes other 
equipment which the Chief Medical 
Director or designee may deem 
necessary in an individual case. 

Loss of use of a foot will be held to 
exist when no effective function 
remains other than that which would be 
equally well served by an amputation 
stump at the site of election below 
knee with use of a suitable prosthetic 
appliance. The determination will be 
made on the basis of the actual 
remaining function, whether the acts 
of balance, propulsion, etc., could be 
accomplished equally well by an 
amputation stump prosthesis. 38 C.F.R. 
§§ 3.350(a)(2)(i), 4.63

§ 17.156   Eligibility for automobile 
adaptive equipment.  Automobile adaptive 
equipment may be authorized if the Under 
Secretary for Health or designee determines 
that such equipment is deemed necessary to 
insure that the eligible person will be 
able to operate the automobile or other 
conveyance in a manner consistent with such 
person's safety and so as to satisfy the 
applicable standards of licensure 
established by the State of such person's 
residency or other proper licensing 
authority. 
      
      (a) Persons eligible for adaptive 
equipment are: 

(1) Veterans who are entitled to 
receive compensation for the loss 
or permanent loss of use of one 
or both feet; or the loss or 
permanent loss of use of one or 
both hands; or ankylosis of one 
or both knees, or one of both 
hips if the disability is the 
result of injury incurred or 
disease contracted in or 
aggravated by active military, 
naval or air service. 
(2) Members of the Armed Forces 
serving on active duty who are 
suffering from any disability 
described in paragraph (a)(1) of 
this section incurred or 
contracted during or aggravated 
by active military service are 
eligible to receive automobile 
adaptive equipment. 

(b) Payment or reimbursement of 
reasonable costs for the repair, 
replacement, or reinstallation of 
adaptive equipment deemed necessary 
for the operation of the automobile 
may be authorized by the Under 
Secretary for Health or designee.

As discussed above, the August 2005 VA examiner opined that, 
"There is complete loss of function of the left lower extremity 
secondary to pain from the severe, debilitating posttraumatic 
osteoarthritis of the left ankle," and that, "This veteran is 
reduced to total non weight bearing on the left lower extremity 
as a result of his service connected injury and the residuals of 
failed surgical fusion of the left ankle."  Furthermore, the 
March 2008 VA examiner diagnosed stable ankylosis of the left 
ankle, as the joint was fixed in abduction, adduction, inversion, 
and eversion.  

The Board again notes, however, that video footage of the Veteran 
walking and standing without supportive or assistive devices was 
submitted by the VA Inspector General, and the VA examiner, after 
having watched the footage, indicated that the Veteran had 
exaggerated his degree of impairment.  The Board finds that in 
light of the existence of the video footage, the weight of the 
evidence shows that the Veteran does not have complete loss of 
use of the left foot.  Accordingly, the Board concludes that the 
criteria for entitlement to an automobile or other conveyance and 
adaptive equipment, or for adaptive equipment only, are not met.

V. Entitlement to Financial Assistance in Acquiring Specially
Adapted Housing or a Special Home Adaptation Grant

The Veteran was initially granted entitlement to specially 
adapted housing in a November 2006 rating decision.  In that 
decision, the RO found that the Veteran suffered from the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair.  Specifically, the 
RO found that the Veteran's pain medications for his left ankle 
disability combined with the medications used to assist with 
control of his dysthymic disorder, combined with the need of a 
supportive foot brace, created an overall clinical picture which 
supported entitlement to specially adaptive housing. 
 
However, after the VA Inspector General submitted reports and 
video footage showing the Veteran walking without any assistive 
or supportive devices, the RO proposed to discontinue entitlement 
to specially adapted housing in an April 18, 2008, decision.  In 
an October 1, 2008, decision, his entitlement to specially 
adapted housing was discontinued.  

Under 38 C.F.R. § 3.809, a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 U.S.C. 
2101(a) may be extended to a Veteran if the following 
requirements are met:

(a)	Service. Active military, naval 
or air service after April 20, 1898, 
is required. Benefits are not 
restricted to veterans with wartime 
service. 

(b)	Disability. The disability must 
have been incurred or aggravated as 
the result of service as indicated in 
paragraph (a) of this section and the 
veteran must be entitled to 
compensation for permanent and total 
disability due to: 

(1)	The loss, or loss of use, 
of both lower extremities, such 
as to preclude locomotion without 
the aid of braces, crutches, 
canes, or a wheelchair, or 

(2)	Blindness in both eyes, 
having only light perception, 
plus the anatomical loss or loss 
of use of one lower extremity, or 

(3)	The loss or loss of use of 
one lower extremity together with 
residuals of organic disease or 
injury which so affect the 
functions of balance or 
propulsion as to preclude 
locomotion without the aid of 
braces, crutches, canes, or a 
wheelchair. 

(4)	The loss or loss of use of 
one lower extremity together with 
the loss or loss of use of one 
upper extremity which so affect 
the functions of balance or 
propulsion as to preclude 
locomotion without the aid of 
braces, crutches, canes, or a 
wheelchair. 

The term "preclude locomotion" means the necessity for regular 
and constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by other 
methods may be possible.  See C.F.R. § 3.809(d).  

Under 38 C.F.R. § 3.809a, a certificate of eligibility for 
assistance in acquiring necessary special home adaptations, or, 
on or after October 28, 1986, for assistance in acquiring a 
residence already adapted with necessary special features, under 
38 U.S.C. 2101(b) may be issued to a Veteran who served after 
April 20, 1898, if the following requirements are met:

(a)	The Veteran is not entitled to a 
certificate of eligibility for 
assistance in acquiring specially 
adapted housing under § 3.809 nor had 
the veteran previously received 
assistance in acquiring specially 
adapted housing under 38 U.S.C. 
2101(a).

A Veteran who first establishes 
entitlement under this section and who 
later becomes eligible for a 
certificate of eligibility under § 
3.809 may be issued a certificate of 
eligibility under § 3.809.  However, 
no particular type of adaptation, 
improvement, or structural alteration 
may be provided to a veteran more than 
once.

(b)	The Veteran is entitled to 
compensation for permanent and total 
disability which (1) is due to 
blindness in both eyes with 5/200 
visual acuity or less, or (2) includes 
the anatomical loss or loss of use of 
both hands.

The evidence pertaining to the severity of the Veteran's service-
connected disability is summarized above.  After considering all 
of the evidence, the Board finds that the Veteran's service-
connected disabilities have not resulted in the loss or loss of 
use of one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  

The January 2007 video footage submitted by the VA Inspector 
General showed the Veteran standing and walking in front of his 
residence with a normal gait, full weight bearing, and no 
supportive or assistive devices, in addition to the Veteran 
pushing boxes, walking though a parking lot into a grocery store, 
putting his full weight on his left ankle while exiting and 
entering a vehicle, and entering an office building carrying and 
swinging his crutches before using them lightly.  Such actions 
are plainly inconsistent with the degree of impairment 
contemplated for allowance of specially adapted housing 
assistance.  Accordingly, the Board concludes that the criteria 
for entitlement to specially adapted housing assistance are not 
met.  



ORDER

Restoration of the 40 percent disability rating for the Veteran's 
service-connected residuals of a left ankle fracture is granted 
effective January 1, 2009.  

Restoration of service connection for dysthymic disorder is 
granted effective December 1, 2009.  

Restoration of the 70 percent disability rating for the Veteran's 
service-connected dysthymic disorder is granted effective January 
1, 2009.  

An automobile with adaptive equipment or adaptive equipment only 
is denied.

Financial assistance in acquiring specially adapted housing or a 
special home adaptation grant is denied.  

Special monthly compensation based on loss of use of the left 
foot is denied.


REMAND

The Veteran also seeks to challenge the propriety of the 
severance of a TDIU and the propriety of the discontinuation of 
entitlement to educational assistance benefits under Chapter 35, 
Title 38, United States Code.  

Subsequent to the issuance of the most recent supplemental 
statement of case on these issues in September 2008, VA treatment 
records have been associated with the claims folder.  
Significantly, however, there is no rating decision addressing 
the significance of those records, and the Veteran was not 
provided a supplemental statement of the case with respect to 
these issues.  The receipt of such records occurred prior to the 
transfer of the case to the Board.  

The agency of original jurisdiction is required to furnish a 
supplemental statement of the case when additional relevant 
evidence is received after the most recent supplemental statement 
of the case has been issued and before the appeal is certified to 
the Board and the appellate record is transferred to the Board.  
See 38 C.F.R. § 19.31(b).  The requirements of this regulation 
have not been met.  In addition, this additional evidence was not 
accompanied by a waiver of the right to have that evidence 
reviewed in the first instance by the RO.  

In addition, the Board finds that the remaining claims should be 
readjudicated by the RO in light of the Board's decision to 
restore service connection for a psychiatric disorder and to 
restore a 40 percent rating for the ankle disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The RO should review the additional 
evidence which has been added to the claims 
file since the September 2008 statement of 
the case and determine whether the benefits 
sought on appeal may now be granted.  

2.  If any of the benefits sought on appeal 
remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


